 

 

[g2018022821045907524941.jpg]

EXHIBIT 10.11

 

 

January 30, 2014

 

Dear Maria Belousova,

 

It is my pleasure to extend to you our offer of employment with GrubHub Seamless
{"The Company"). The purpose of this letter is to set forth the material terms
of your employment.

 

Position: Your title will be VP Software Engineering and you will report to
Sanjay Tiwary.

 

Start Date: Your start date is February 17, 2014 the ("Start Date"). You will
report to the GrubHub Seamless office located at 1065 Avenue of the Americas New
York, NY 10018. Your employment will continue until terminated by either you or
the Company.

 

Duties: Your duties will be set forth in the job description to be mutually
agreed upon by you and the Company prior to the Start Date. Your duties will be
determined and may be modified from time to time by the Company's Chief
Executive Officer, President, CIO or Board of Directors. You will devote your
full business time, attention and energies to the performance of your duties.

 

Compensation: Your salary will be $205,000 payable in accordance with the
Company's standard payroll practices for salaried employees and subject to all
required and authorized withholdings. Your position is exempt, which means that
you are not eligible to receive overtime pay. You will be eligible for annual
salary increases based upon your performance and the performance of the Company.
Any increase awarded will be made in the Company's discretion.

 

Management Incentive Bonus (MIB) Target Plan: You will be eligible to
participate in the Company's Management Incentive Bonus Plan for Fiscal Year
2014 and your target will be 20% of your annual base salary. This will be
prorated based on your start date with GrubHub Seamless. All Management
Incentive Bonuses are based on the financial performance of the Company and your
attainment of individually established non-financial objectives.

 

Equity Incentive Plan Option Grant: You will be recommended to the Company's
Board of Directors to receive a grant of an option to purchase 100,000 units
under and subject to the terms of the option plan in effect at the time of the
applicable Board review. The exercise price of your option will be the fair
market value of the unit, as determined by the applicable Board, as of the date
of the grant. You must execute the Company's option agreement in order to
receive such grant.

 

Policies: You agree to comply with all employee policies that the Company may
put into effect from time to time, including but not limited to the Company's
Employee Handbook and Business Conduct Policy.

 

Form 1-9 Compliance: In order for the Company to comply with the Immigration
Reform and Control Act, you must provide documentation confirming your identity
and eligibility to work in the United States within three (3) business days of
your first day of work with the Company. A copy of the Form l-9's List of
Acceptable Documents is enclosed with this letter. In addition, on or before
your first day of work with the Company you must complete Section 1 of the Form
1-9.

 

Offer Contingency: This offer is contingent upon the results of your
pre-employment background check, as well as your ability to provide timely and
satisfactory documentary proof of your identity and eligibility to work in the
United States, as described above.

 

 

--------------------------------------------------------------------------------

 

Benefits: You will be eligible for all employment benefits, including paid time
off, generally provided by the Company to its employees, subject to the terms
and conditions of any relevant benefits plan documents, as well as the Company's
then-current policy regarding benefits provision, which may be changed by the
Company from time to time. You will be eligible for benefits on the first of the
following month after your start date. For more information on the Company's
health and welfare benefits and employee perks, please review the Benefits Guide
that is included in your offer email.

 

Protective Agreement: As a condition of your employment, you must enter into the
Company's Protective Agreement prior to the commencement of your employment. A
copy of the Protective Agreement is enclosed. Prior to the commencement of your
employment, you also must provide the Company with copies of any noncompetition,
nonsolicitation, noninterference, confidentiality, nondisclosure, or
work-for-hire agreements, or similar agreements, to which you are subject or may
be bound.

 

At Will Status:  Your employment with the Company is at-will.  This means that
either you or the Company can terminate your employment relationship at any time
for any reason with or without cause and with or without notice, and neither
this letter nor any other document will alter that at-will arrangement.

 

Sincerely,

Matt Maloney

CEO

 

--------------------------------------------------------------------------------

 

 

Please sign and date below acknowledging you have read and agreed to the terms
of this offer letter and scan back a signed copy. This offer will expire on
February 1, 2014.

 

Signature

 

/s/ Maria Belousova

 

Date:

 

1/31/2014

 

 

 

 

 

 

 

Print Name:

 

Maria Belousova

 

 

 

 

 

 

 

 